SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 9, 2012 FREEBUTTON, INC. (Exact name of registrant as specified in its charter) Nevada 000-54009 20-5982715 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 545 Second Street., #6 Encinitas, CA 92024 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (760) 487-7772 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On November 9, Freebutton, Inc. (the “Company”) changed its telephone number to 760-487-7772.The Company will use this new telephone number as its office telephone number going forward. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. FreeButton, Inc. By:/s/ James Edward Lynch, Jr. Name: James Edward Lynch, Jr. Title: President and Chief Executive Officer Dated: November 15, 2012
